Citation Nr: 1141210	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  09-21 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for acquired psychiatric disorders, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michelle Marshall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1972 to August 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In June 2010, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is of record.

In November 2010, the Board remanded the Veteran's claim for additional development.  Unfortunately this matter must be remanded again, as will be discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders of the Board or the Court are not complied with, the Board itself errs in failing to insure compliance).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As stated above, further development is warranted as certain action requested in the November 2010 Board remand has not been performed in full.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

Given the diagnosis of other diagnosed mental disorders and unclear diagnosis of PTSD, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's determination that further development of the case was necessary.  The November 2010 remand sought an "opinion, consistent with sound medical principles, as to whether it is at least as likely as not that any psychological disorder was incurred in or is otherwise related to the Veteran's military service."  

The Veteran was afforded a VA examination in May 2011 where the VA examiner diagnosed the Veteran with anxiety disorder, not otherwise specified (NOS), alcohol abuse by history, and personality disorder, NOS.  The VA examiner provided an explanation as to why the Veteran was not diagnosed with PTSD and could not provide an opinion without resorting to speculation as to "whether it is as likely as not that the record indicates behavioral changes consistent with the alleged in-service stressor to include the assault."  

However, the Board finds that an opinion was not provided whether the Veteran's diagnosed anxiety disorder was etiologically related to his military service.  Therefore, an addendum opinion addressing this matter should be obtained.  

In considering whether there is a current disability it must be remembered that not every medical diagnosis is due to disease or injury.  Consequently, not every medical diagnosis is a disability within the meaning of the laws and regulations providing compensation benefits.  Specifically, personality disorders are not disabilities within the meaning of the laws and regulations.  See 38 U.S.C.A. §§ 3.303(c), 4.9, 4.127; Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Therefore, a discussion of whether the Veteran's personality disorder is etiologically related to his military service is not required in the addendum opinion.

Accordingly, the case is REMANDED for the following action:

1. The AMC must request an opinion from the same VA examiner who conducted the May 2011 examination, (or if unavailable, to another appropriate VA reviewer).  In an addendum, the examiner should state whether the diagnosed anxiety disorder NOS is at least as likely as not related to the Veteran's service. 

The entire claims file and a complete copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  If the examiner determines that a new examination is required, or the same examiner is not available, a new comprehensive examination must be conducted.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  Furthermore, a complete rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be medically determined without resorting to mere speculation, this should be thoroughly explained in the report. 

2. Upon completion of the addendum, review the examiners' report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2. 

3. The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


